Citation Nr: 1646056	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to January 1971, including serving in combat in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder. 


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to service connection for hypertension.

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is the result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the August 2016 Board hearing, the Veteran notified the VLJ that he wished to withdraw the appeal of his claim of entitlement to service connection for hypertension.  As such, the Veteran has withdrawn this issue and there remain no allegations of error of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d). 

Entitlement to service connection for tinnitus.

The Veteran avers that he has tinnitus as a result of acoustic trauma during combat duty in Vietnam.  He states that it was at that time that he first began to experience the disorder.

Title 38 U.S.C.A. § 1154(b) provides that, in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary of VA shall accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.  The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for proving certain events alleged to have occurred during service when there is no official record.  It cannot be used to etiologically link the alleged service event to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

Although the Veteran's service treatment records contain no evidence of complaints of, treatment for, or a diagnosis of tinnitus, his DD 214 shows that he received the Bronze Star Medal and the Combat Infantryman Badge, signifying combat service.  As such, the Board finds his claim of acoustic trauma is credible.  

Tinnitus can be competently identified by lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  During the May 2011 VA audiological examination, the Veteran credibly reported in-service noise exposure from combat duty.  However, in opining that his tinnitus was less likely than not the result of acoustic trauma in service, the VA examiner appears to have based her opinion on a misunderstanding of the Veteran's self-reported medical history.  During his Board hearing, he said that he told the examiner that he first noticed tinnitus during service, but that it had worsened about 10 years earlier (i.e., 2001).  

Based on a review of the evidence of record, including the Veteran's personal statements, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current tinnitus is the result of acoustic trauma in service.

As to the VA examiner's opinion, the Board is not bound to accept any opinion from a VA examiner, private physician or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Here, it is clear that, based on his combat duty in Vietnam, he was exposed to acoustic trauma in service, and reports that he has experienced tinnitus ever since service.

Accordingly, and resolving any doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5107(b) (West  2014); 38 C.F.R. § 3.102 (2015).   

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a notice letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
ORDER

The claim of entitlement to service connection for hypertension is dismissed.

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


